Order entered January 15, 2013




                                            In The
                                   QCourt of ~peal~
                          jfiftb 1iistritt of ~exa~ at J)alla~
                                     No. 05-13-00003-CV

         IN RE CONNECT MERCHANT PAYMENT SERVICES, INC., Relator

              On Original Proceeding from the 192nd Judicial District Court
                                 Dallas County, Texas
                            Trial Court Cause No. 12-00481


                                           ORDER
                            Before Justices Moseley, Francis, and Fillmore

       Based on the Court's opinion of this date, we DENY relator's petition for writ of

mandamus.    We further DENY relator's January 3, 2013 motion for emergency stay.   We

ORDER that relator bear the costs of this original proceeding.


                                                     Is/   MOLLY FRANCIS
                                                           JUSTICE